UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 DARRELL JAMES DeBREW,

         Plaintiff,
                 v.                                         Civil Action No. 10-0650 (JDB)
 Mr. ATWOOD, et al.,

         Respondents.



                                  MEMORANDUM OPINION

       The Court previously revoked plaintiff’s in forma pauperis status pursuant to 28 U.S.C.

§ 1915(g). DeBrew v. Atwood, No. 10-0650, 2010 WL 5055821, at *2 (D.D.C. Dec. 6, 2010).

The Court stayed all proceedings in this action for a 45-day period within which plaintiff was

ordered to pay the filing fee in full to the Clerk of Court. Plaintiff was warned that, if he failed

to make the payment timely, this action would be dismissed. To date, plaintiff neither has paid

the filing fee nor has requested more time to do so.

       Accordingly, the Court will lift the stay, deny plaintiff’s pending motion [Dkt. #4], and

dismiss this civil action without prejudice. An Order is issued separately.



                                                                  /s/
                                                       JOHN D. BATES
DATE: January 28, 2011                                 United States District Judge